Citation Nr: 1728512	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  09-29 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for allergic or vasomotor rhinitis.

2.  Entitlement to service connection for asthma or bronchial respiratory disorder.

3.  Entitlement to service connection for left ear hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Cannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from June 1985 to April 1986 and in the United States Coast Guard from February 1989 to April 2008.  He was honorably discharged.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2009 and March 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  A hearing was not requested.  

The issues of service connection for allergic or vasomotor rhinitis and asthma or bronchial respiratory disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDING OF FACT

The evidence of record demonstrates left ear hearing loss pursuant to VA standards in July and August 2008, within one year of service separation and following the filing of the claim on appeal in April 2008.  


CONCLUSION OF LAW

The criteria for presumptive service connection for left ear hearing loss have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant case.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

By correspondence, including that dated July 2008, the Veteran was informed of the evidence and information necessary to substantiate his claim for service connection for left ear hearing loss, the information required of the Veteran to enable VA to obtain evidence in support of the claim, the assistance that VA would provide to obtain evidence and information in support of the claim, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  This notice was completed prior to the initial RO adjudication of the claim.  The duty to notify has been met.  

The Veteran's service treatment records are associated with the claims file, as are VA and private medical records.  The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  Further, the VA audiological examination and opinions are adequate, as they are predicated on a substantial review of the record and medical findings, and consider the Veteran's complaints and symptoms.  38 C.F.R. § 3.159(c)(4); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Accordingly, the Board finds VA's duty to assist has been met.  38 C.F.R. § 3.159(c)(4).

II.  Hearing Loss

Service connection will be presumed for certain chronic diseases, including other organic diseases of the nervous system, i.e. bilateral hearing loss, if manifest to a compensable degree within one year after discharge from service.  See 38 C.F.R. §§ 3.307, 3.309.    

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Even if disabling loss is not demonstrated at separation, a veteran may establish service connection for a current hearing disability by submitting evidence that a current disability is causally related to service.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

A July 2008 VA audiology consultation note reported 84 percent speech discrimination in the left ear, but did not state whether the test was performed using the Maryland CNC Test.  The audiologist counseled the Veteran on manipulating his environment for better speech understanding.  An August 2008 VA examination indicated a MD CNC speech discrimination score of 92 percent for the left ear, which was also after the filing of the claim in April 2008.  Since both of these values were measured within one year of service separation and are sufficient to establish left ear hearing loss under 38 C.F.R. § 3.385, and  are also findings that were obtained during the pendency of the claim on appeal, the Board finds that the Veteran is entitled to presumptive service connection for left ear hearing loss.  



ORDER

Entitlement to service connection for left ear hearing loss is granted.  


REMAND

In April 2016, the Board remanded the Veteran's claims so that the RO could obtain the following: 1) an examination for asthma or another respiratory disorder that considered the Veteran's 2008 provisional diagnosis of asthma; and 2) an examination regarding allergies or rhinitis that considered the Veteran's in-service complaints of wheezing, lung tightness, and congestion.  

The RO obtained an opinion that considered the Veteran's asthma and rhinitis together.  Regarding allergies, the examiner stated that the Veteran had allergies prior to and during military service, but did not address whether he developed rhinitis in service.  Regarding asthma, the examiner did not specifically reference the July 2008 provisional diagnosis of asthma.  The examiner did state that the Veteran "was not diagnosed with asthma during military service," but that statement was made in the context of a paragraph discussing service connection for the Veteran's allergies.  It is not clear whether that analysis also applies to the separate paragraph that discusses asthma, which does not mention the July 2008 provisional diagnosis.  The Board also notes that service treatment records from May 1987 note that the Veteran was being treated at that time for asthma.  A new medical opinion is therefore required.

VA treatment records to November 2016 have been associated with the claims file.  Therefore, the RO should obtain all relevant VA treatment records dated from November 2016 to the present before the remaining issues are decided on the merits.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims folder all records of the Veteran's VA treatment from November 2016 to the present.  If no records are available, the claims folder must indicate this fact.  Any additional records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

2. After obtaining any additional records to the extent possible, an examiner should review the entire claims file and provide the following opinions:     

a. Whether the Veteran has any current or previously-diagnosed allergic or vasomotor rhinitis; and

b. Whether it is at least as likely as not (a 50 percent or better probability) that any current or previously-diagnosed allergic or vasomotor rhinitis was incurred in the Veteran's service.

In reaching these opinions, the examiner should consider the Veteran's in-service complaints of bronchial wheezing, lung tightness, and congestion.

The examiner should provide a complete rationale for any opinions offered.  If the examiner is unable to provide any requested opinion without resort to speculation, he or she should explain why this is so.  Whether or not to schedule the Veteran for an additional examination is left to the discretion of the examiner selected to write the addendum opinion.

3. After obtaining any additional records to the extent possible, an examiner should review the entire claims file and provide the following opinions: 

a. Whether the Veteran has any current or previously-diagnosed asthma or bronchial respiratory disorder; and

b. Whether it is at least as likely as not (a 50 percent or better probability) that any current or previously-diagnosed asthma or bronchial respiratory disorder was incurred in the Veteran's service.

In reaching these opinions, the examiner should consider the Veteran's July 2008 provisional diagnosis of asthma, and a May 1987 entry in the service treatment records that indicates that the Veteran was being treated at that time for asthma.

The examiner should provide a complete rationale for any opinions offered.  If the examiner is unable to provide any requested opinion without resort to speculation, he or she should explain why this is so.  Whether or not to schedule the Veteran for an additional examination is left to the discretion of the examiner selected to write the addendum opinion.

4. After the requested development has been completed, together with any additional development as may become necessary, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, issue to the Veteran and his representative a Supplemental Statement of the Case and give an opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


